Name: 80/327/EEC: Commission Decision of 3 March 1980 refusing to accept the scientific character of the apparatus described as 'Benthos boomerang corer, model 1890'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1980-03-19

 Avis juridique important|31980D032780/327/EEC: Commission Decision of 3 March 1980 refusing to accept the scientific character of the apparatus described as 'Benthos boomerang corer, model 1890' Official Journal L 073 , 19/03/1980 P. 0018 - 0018 Greek special edition: Chapter 02 Volume 8 P. 0187 COMMISSION DECISION of 3 March 1980 refusing to accept the scientific character of the apparatus described as "Benthos boomerang corer, model 1890" (80/327/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 28 September 1979, the United Kingdom Government requested the Commission to invoke the procedure at present laid down in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Benthos boomerang corer, model 1890", to be used for the study of Atlantic Ocean circulation, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 5 February 1980 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question serves for taking sediment samples of the bottom of the sea ; whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas apparatus of the same kind is principally used for the realization of non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Benthos boomerang corer, model 1890" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 March 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.